STORY, Circuit Justice.
Where parties have reduced their contracts to writing, the contract so written must be taken to contain all the agreement between them in relation to the subject matter thereof. And when no time (as in this instance) is mentioned in the contract, the law fixes that element of the contract, and declares it to be intended by the parties, that it is to be executed within a reasonable time. Under such circumstances, parol evidence is inadmissible to vary and control the written contract, by proving, that a specific time has been verbally agreed on by the parties, within which the contract should be executed. But such evidence may be admitted for the purpose of showing, what the parties considered to be a reasonable time, when they made the contract, and, as a fact, tending to show, what is a reasonable time. But for special reasons in this case, I shall leave it to the jury to find, whether or not any specific time was verbally agreed upon, as a part of the contract, within which the goods were to be delivered, as is contended for by the defendants. And, if they, are satisfied, that a time was so agreed upon, I instruct them to find a verdict for the defendants.
The judge further instructed the jury, that what was a reasonable time in this case, was a question depending upon the peculiar circumstances of the case; and, after reviewing the evidence in the cause, applicable to that question, he left it to the jury to say, whether the plaintiffs had used due diligence, and executed the order, under all circumstances, within a reasonable time; or whether there was such delay in the execution of the order on their part, as discharged the defendants.
The jury returned a verdict for the plaintiffs, for the whole amount claimed and interest.